Matter of Moore v New York State Commn. on Jud. Conduct (2016 NY Slip Op 08948)





Matter of Moore v New York State Commn. on Jud. Conduct


2016 NY Slip Op 08948


Decided on December 29, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 29, 2016

Renwick, J.P., Andrias, Saxe, Gische, JJ.


2565 80/16 -5547

[*1]In re Teddy Moore, Petitioner,
vNew York State Commission on Judicial Conduct, Respondent.


Teddy Moore, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York (Alissa S. Wright of counsel), for respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: DECEMBER 29, 2016
CLERK